DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 17/155,640 on July 6, 2022. Please note: Claims 1, 4-9, 11-15 and 17-20 have been amended, claims 3, 10 and 16 have been cancelled, and claims 21-23 have been newly added. Claims 1, 2, 4-9, 11-15 and 17-23 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 07/15/2022 and 08/29/2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The objections to the disclosure are hereby withdrawn since the amended specification, submitted on July 6, 2022, overcomes the objections.

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on July 6, 2022, overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20210365656 A1), hereinafter Xu, in view of Lee et al. (US 20190080140 A1), hereinafter Lee.

Regarding Claim 1, Xu teaches:
A display screen (FIG. 5: 500), comprising:
a laminated structure including a cover glass (509), a polarizer (507), a touch panel (506), a package cover plate (505), an electrode layer (504), a light emitting layer (503) (See FIG. 5 and paragraph [0042]), a thin film transistor (TFT) layer, and a base in sequence (See paragraph [0043], lines 9-14: FIG. 6 is an view of the array substrate (501 in FIG. 5); See FIG. 6: the Examiner is interpreting the structures layered between the lower base in FIG. 6 and 603 in FIG. 6 as corresponding to a thin film transistor (TFT) layer)); and
a plurality of TFTs and a plurality of photo detectors (PDs) (602) disposed at the TFT layer (See paragraph [0043], lines 9-14; See FIG. 6: a plurality of TFTs (connected to 603 and 602) and a plurality of photo detectors (PDs) 602), wherein the plurality of PDs convert detected light into electrical signals (See paragraph [0037], lines 1-10), the plurality of PDs are disposed on a first inner side surface of the TFT layer and the plurality of TFTs are disposed on a second inner side surface of the TFT layer, wherein the first inner side surface and the second inner side surface are two opposite inner side surfaces of the TFT layer, projections of the plurality of PDs and the plurality of TFTs on a first plane are alternately distributed, the first plane is a plane on which the TFT layer is located, and photosensitive sides of the plurality of PDs face a side close to the first inner side surface (See annotated FIG. 6 below: 602 are disposed on a first inner side surface of the TFT layer and the plurality of TFTs are disposed on a second inner side surface of the TFT layer, wherein the first inner side surface and the second inner side surface are two opposite inner side surfaces of the TFT layer, projections of the plurality of PDs and the plurality of TFTs on a first plane are alternately distributed, the first plane is a plane on which the TFT layer is located, and photosensitive sides of the plurality of PDs face a side close to the first inner side surface), and
wherein the cover glass, the polarizer, the touch panel, the package cover plate, the electrode layer, and the light emitting layer are located on a side close to the first inner side surface (See FIG. 5: 509, 507, 506, 505, 504 and 503 are located on a side closed to the first inner side surface (which is included in 502, as shown in annotated FIG. 6 below)) and the base is located on a side close to the second inner side surface (See annotated FIG. 6 below: the base is located on a side close to the second inner side surface).

    PNG
    media_image1.png
    510
    889
    media_image1.png
    Greyscale

Xu does not explicitly teach:
The laminated structure including a backplate,
a collimation structure disposed between the cover glass and the TFT layer; and
wherein the backplate is located on the side close to the second inner side surface.
However, in the same field of endeavor, a display device sensing a fingerprint at a screen (Lee, paragraph [0002]), Lee teaches:
A display screen (FIG. 5) comprising: 
a laminated structure including a backplate (See FIG. 7: 19; See paragraph [0088]); and
a collimation structure (FIG. 5: CHOE and VHOE; See paragraph [0054]: CHOE converts light so that it has collimation properties) disposed between a cover glass (CP) and a display panel (See FIG. 5: CHOE and VHOE are disposed between CP and DPNL; See FIG. 7: DPNL includes a polarizer 14),
wherein the backplate is located on a side close to a second inner side surface (See paragraph [0088] and FIG. 7: 19 is located on a side close to a second inner side surface of display area 16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Xu) so the laminated structure includes a backplate, wherein the backplate is located on the side close to the second inner side surface (placing the back plate, as taught by Lee, underneath the base). Doing so would prevent the display from being exposed to moisture or humidity and support the display (See Lee, paragraph [0090]). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Xu) by including a collimation structure disposed between the cover glass and the TFT layer. Specifically, by placing CHOE and VHO from FIG. 5 of Xu between the cover glass and display panel, it would be placed between the cover glass and the TFT layer, because the TFT layer in Xu is included in the display panel. Doing so would ensure that the light source used for fingerprint sensing is not visible from the outside even if the light is within a visible band (See Lee, paragraph [0061]).

Regarding Claim 2, Xu in view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
The display screen according to claim 1, wherein the plurality of PDs have same dimensions (See FIG. 6, showing the dimensions of 602. Furthermore, the discussion of the manufacture of 602 in paragraph [0043] does not disclose forming different PD’s 602 with different dimensions. Therefore, it is apparent that all of the PDs 602 have same dimensions) and specifications (See paragraph [0043], disclosing the manufacturing process of all of the PDs 602 being the same, and therefore by the same specifications), and a plane on which side surfaces of the plurality of PDs, close to the second inner side surface, are located does not intersect a plane on which side surfaces of the plurality of TFTs, close to the first inner side surface, are located (See annotated FIG. 6 below: a plane (labeled A) on which side surfaces of the plurality of PDs 602, close to the second inner side surface, are located does not intersect a plane (labeled B) on which side surfaces of the plurality of TFTs, close to the first inner side surface, are located), and
wherein a protective layer is disposed on the side surfaces of the plurality of PDs, close to the second inner side surface, and the plurality of PDs are integrated at the protective layer (See annotated FIG. 6 below: a protective layer is disposed on the side surfaces of the plurality of PDs 602, close to the second inner side surface, and the plurality of PDs 602 are integrated at the protective layer).

    PNG
    media_image2.png
    510
    889
    media_image2.png
    Greyscale


Regarding Claim 7, Xu in view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:
The display screen according to claim 1,
wherein the collimation structure includes a diffractive optical element (DOE) (CHOE) that has a feature of transmitting light emitted by an external light source emitter (LS) horizontally within the collimation structure (See FIG. 2, showing how CHOE horizontally transmits light emitted by LS within the structure formed by CHOE and VHOE) and refracting the light upward in the collimation structure (See paragraph [0052], lines 1-12), and the external light source emitter is located on a light incident side of the collimation structure (See FIG. 5: LS is located on a light incident side of the collimation structure CHOE and VHOE).
In addition, the same motivation is used as the rejection for claim 1.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee as applied to claim 1 above, and further in view of Jia et al. (US 20180239455 A1), hereinafter Jia.

Regarding Claim 4, Xu in view of Lee does not explicitly teach:
The display screen according to claim 1, wherein the collimation structure comprises a plurality of transparent structures and a plurality of non-transparent structures alternately distributed on the collimation structure, wherein light transmittance of the plurality of transparent structures is greater than a first preset threshold, and light transmittance of the plurality of non-transparent structures is less than a second preset threshold.
However, in the same field of endeavor, display technologies (Jia, paragraph [0002]), Jia teaches:
A display screen (FIG. 4A), comprising a collimation structure (400; See paragraph [0038], lines 1-8) disposed between a cover glass (200) and a display panel (See FIG. 4A: 400 is disposed between 200 and the display panel below (as illustrated by the pixel elements 100 of the display panel below 400)),
wherein the collimation structure comprises a plurality of transparent structures (402) and a plurality of non-transparent structures (401) alternately distributed on the collimation structure (See FIGS. 5A-6, showing how 401 and 402 are alternately distributed on the collimation structure 400), wherein light transmittance of the plurality of transparent structures is greater than a first preset threshold, and light transmittance of the plurality of non-transparent structures is less than a second preset threshold (See paragraph [0049]: therefore, because the plurality of transparent structures 402 are transparent and the plurality of non-transparent structures 401 are opaque or semitransparent, light transmittance of the plurality of transparent structures is greater than a first preset threshold (greater than zero), and light transmittance of the plurality of non-transparent structures is less than a second preset threshold (less than a maximum transmittance)).
Xu in view of Lee contained a device which differed from the claimed device by the substitution of preventing the interference of reflected light by using a driving method (See Xu, paragraph [0037]), instead of using a collimation structure comprising the claimed structure. Jia teaches the substituted element of a collimation structure comprising the claimed structure. Their functions were known in the art to prevent interference. The use of a driving method, as taught by Xu in view of Lee could have been substituted with the claimed collimation structure taught by Jia and the results would have been predictable and resulted in placing the features of collimation structure taught by Jia directly under the cover glass, thereby resulting in it being disposed between the cover glass and the TFT layer. 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Xu in view of Lee) so the collimation structure comprises a plurality of transparent structures and a plurality of non-transparent structures alternately distributed on the collimation structure, wherein light transmittance of the plurality of transparent structures is greater than a first preset threshold, and light transmittance of the plurality of non-transparent structures is less than a second preset threshold (including the additional structures, as taught by Jia). Doing so would filter out interfering light during fingerprint detection (See Jia, paragraph [0038], lines 1-8), without needing to selectively drive light sources (as taught by Xu in paragraph [0037]), where the light-transmitting areas of the filter structures can be narrowed as needed to thereby avoid the thickness of device from being affected due to too large thicknesses of the filter structures while guaranteeing the collimation function thereof (See Jia, paragraph [0038], last six lines).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 5, Xu in view of Lee does not explicitly teach:
The display screen according to claim 1, wherein the collimation structure comprises a plurality of cylindrical structures disposed spaced apart from each other on the collimation structure, wherein each cylindrical structure has a straight-through hole, and light transmittance of an outer wall of each cylindrical structure is less than a third preset threshold.
However, in the same field of endeavor, display technologies (Jia, paragraph [0002]), Jia teaches:
A display screen (FIG. 4A), comprising a collimation structure (400; See paragraph [0038], lines 1-8) disposed between a cover glass (200) and a display panel (See FIG. 4A: 400 is disposed between 200 and the display panel below (as illustrated by the pixel elements 100 of the display panel below 400)),
wherein the collimation structure comprises a plurality of cylindrical structures disposed spaced apart from each other on the collimation structure (See paragraph [0051]: the shape of the light-transmitting areas of 401 are circular. Therefore, as shown in FIGS. 5C and 5D, a plurality of cylindrical structures (formed by 402) are disposed spaced apart from each other on the collimation structure 400), wherein each cylindrical structure has a straight-through hole (See FIGS. 5C and 5D: each cylindrical structure 402 has a straight-through hole), and light transmittance of an outer wall of each cylindrical structure is less than a third preset threshold (See paragraph [0049]: therefore, because the plurality of transparent structures 402 are transparent and the plurality of non-transparent structures 401 are opaque or semitransparent, light transmittance of an outer wall 401 of each cylindrical structure is less than a third preset threshold (less than a maximum transmittance)).
Xu in view of Lee contained a device which differed from the claimed device by the substitution of preventing the interference of reflected light by using a driving method (See Xu, paragraph [0037]), instead of using a collimation structure comprising the claimed structure. Jia teaches the substituted element of a collimation structure comprising the claimed structure. Their functions were known in the art to prevent interference. The use of a driving method, as taught by Xu in view of Lee could have been substituted with the claimed collimation structure taught by Jia and the results would have been predictable and resulted in placing the features of collimation structure taught by Jia directly under the cover glass, thereby resulting in it being disposed between the cover glass and the TFT layer. 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Xu in view of Lee) so the collimation structure comprises a plurality of cylindrical structures disposed spaced apart from each other on the collimation structure, wherein each cylindrical structure has a straight-through hole, and light transmittance of an outer wall of each cylindrical structure is less than a third preset threshold (including the additional structures, as taught by Jia). Doing so would filter out interfering light during fingerprint detection (See Jia, paragraph [0038], lines 1-8), without needing to selectively drive light sources (as taught by Xu in paragraph [0037]), where the light-transmitting areas of the filter structures can be narrowed as needed to thereby avoid the thickness of device from being affected due to too large thicknesses of the filter structures while guaranteeing the collimation function thereof (See Jia, paragraph [0038], last six lines).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee, and in view further of Jia, and further in view of Wu et al. (US 20200348550 A1), hereinafter Wu.

Regarding Claim 6, Xu in view of Lee does not explicitly teach:
The display screen according to claim 1, wherein the collimation structure comprises a plurality of ring laminated structures disposed spaced apart from each other on the collimation structure, each ring laminated structure comprises a plurality of rings stacked at a spacing in a thickness direction of the ring laminated structure, thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure, and a material of each ring has a light shielding feature.
However, in the same field of endeavor, display technologies (Jia, paragraph [0002]), Jia teaches:
A display screen (FIG. 4A), comprising a collimation structure (400; See paragraph [0038], lines 1-8) disposed between a cover glass (200) and a display panel (See FIG. 4A: 400 is disposed between 200 and the display panel below (as illustrated by the pixel elements 100 of the display panel below 400)),
wherein the collimation structure comprises a plurality of cylindrical structures disposed spaced apart from each other on the collimation structure (See paragraph [0051]: the shape of the light-transmitting areas of 401 are circular. Therefore, as shown in FIGS. 5C and 5D, a plurality of cylindrical structures (formed by 402) are disposed spaced apart from each other on the collimation structure 400), wherein each cylindrical structure has a straight-through hole (See FIGS. 5C and 5D: each cylindrical structure 402 has a straight-through hole), and light transmittance of an outer wall of each cylindrical structure is less than a third preset threshold (See paragraph [0049]: therefore, because the plurality of transparent structures 402 are transparent and the plurality of non-transparent structures 401 are opaque or semitransparent, light transmittance of an outer wall 401 of each cylindrical structure is less than a third preset threshold (less than a maximum transmittance)).
Xu in view of Lee contained a device which differed from the claimed device by the substitution of preventing the interference of reflected light by using a driving method (See Xu, paragraph [0037]), instead of using a collimation structure comprising the claimed structure. Jia teaches the substituted element of a collimation structure comprising the claimed structure. Their functions were known in the art to prevent interference. The use of a driving method, as taught by Xu in view of Lee could have been substituted with the claimed collimation structure taught by Jia and the results would have been predictable and resulted in placing the features of collimation structure taught by Jia directly under the cover glass, thereby resulting in it being disposed between the cover glass and the TFT layer. 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Xu in view of Lee) so the collimation structure comprises a plurality of cylindrical structures disposed spaced apart from each other on the collimation structure, wherein each cylindrical structure has a straight-through hole, and light transmittance of an outer wall of each cylindrical structure is less than a third preset threshold (including the additional structures, as taught by Jia). Doing so would filter out interfering light during fingerprint detection (See Jia, paragraph [0038], lines 1-8), without needing to selectively drive light sources (as taught by Xu in paragraph [0037]), where the light-transmitting areas of the filter structures can be narrowed as needed to thereby avoid the thickness of device from being affected due to too large thicknesses of the filter structures while guaranteeing the collimation function thereof (See Jia, paragraph [0038], last six lines).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Xu in view of Lee, and in view further of Jia does not explicitly teach (see elements emphasized in italics):
wherein the collimation structure comprises a plurality of ring laminated structures disposed spaced apart from each other on the collimation structure, each ring laminated structure comprises a plurality of rings stacked at a spacing in a thickness direction of the ring laminated structure, thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure, and a material of each ring has a light shielding feature.
However, in the same field of endeavor, display technology (Wu, paragraph [0002]), Wu teaches:
A collimation structure (See paragraph [0029], lines 8-15; See FIGS. 2 and 3, showing the structures forming collimating apertures 50) comprises a plurality of ring laminated structures (See FIG. 3: 12, 13 and 21 correspond to a plurality of ring laminated structures; See paragraph [0032]: since the shape of the openings formed by 12, 13 and 21 are circular, 12, 13 and 21 are rings) disposed spaced apart from each other on the collimation structure (See FIG. 2, showing how apertures 50, which are formed by the ring laminated structures 12, 13 and 21 are spaced apart from each other on the collimation structure), each ring laminated structure comprises a plurality of rings stacked at a spacing in a thickness direction of the ring laminated structure, thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure (See FIG. 3: each ring laminated structure comprises a plurality of rings 12, 13 and 21 stacked at a spacing in a thickness direction (X-direction) of the ring laminated structure, , thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure), and a material of each ring has a light shielding feature (See paragraph [0029], lines 16-26).
Xu in view of Lee, and in view further of Jia contained a device which differed from the claimed device by the substitution of a collimation structure, but without the claimed ring laminated structures. Wu teaches the substituted element of a collimation structure comprising a plurality of ring laminated structures. Their functions were known in the art to collimate light. The collimation structure taught by Xu in view of Lee, and in view further of Jia could have been substituted with the collimation structure comprising a plurality of ring laminated structures taught by Wu and the results would have been predictable and resulted in using rings of light shielding material to form the collimation structure.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee as applied to claim 1 above, and further in view of Ye (US 20210073505 A1).

Regarding Claim 8, Xu in view of Lee as combined above does not explicitly teach:
The display screen according to claim 1, further comprising a color filter stacked above the photosensitive sides of the plurality of PDs, wherein the color filter has a feature of allowing only light in a green light band to pass through.
However, in the same field of endeavor, an optical fingerprint identification assembly and a terminal (Ye, paragraph [0002]), Ye teaches:
a color filter (103) stacked above photosensitive side of a PD (102) (FIG. 1), wherein the color filter has a feature of allowing only light in a green light band to pass through (See paragraph [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Xu in view of Lee) by including a color filter stacked above the photosensitive sides of the plurality of PDs, wherein the color filter has a feature of allowing only light in a green light band to pass through (applying the color filter, as taught by Ye). In other words, it would have been obvious to apply the color filter that is applied to a PD in Ye to each of the PDs in Xu in view of Lee in an analogous manner. Doing so would provide a clear fingerprint image and increase the fingerprint identification success rate (See Ye, paragraph [0016]).

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20160266695 A1; Cited in Applicant’s IDS dated 08/31/2021), hereinafter Bae, in view of Weng et al. (US 20200183211 A1), hereinafter Weng, and in further view of Jia.

Regarding Claim 9, Bae teaches:
A display screen (FIG. 12: 11), comprising:
a laminated structure including a cover glass (110), an upper polarizer (251) (See FIG. 16 and paragraph [0113]: 251 is commonly disposed on 250 in FIG. 12), a first substrate (250), a color filter (See paragraph [0093], lines 1-7; See FIG. 12: a color filter comprised of 241 and 242), a liquid crystal layer (230), a thin film transistor (TFT) layer (FIG. 9: 220; See paragraph [0092], last three lines; See FIG. 12: a TFT layer formed at an inner side of the lower substrate 210), a second substrate (210) (See FIG. 12), and a lower polarizer (See paragraph [0139]: a lower polarizer is formed on the backlight unit) in sequence (See FIG. 12, showing the laminated structures in sequence), wherein the color filter comprises a plurality of pixel regions and is disposed on a first side surface of the first substrate (See FIG. 12: the color filter comprises a plurality of pixel regions 241 and is disposed on a first side surface of the first substrate 250); and
a plurality of photo detectors (PDs) (See FIGS. 10 and 12: 243; See paragraph [0094], lines 10-15) disposed on the first side surface of the first substrate (See FIG. 12: 243 is disposed on the first side surface of 250), wherein projections of the plurality of PDs and the plurality of pixel regions on a plane on which the first substrate is located are alternately distributed (See FIG. 12: projections of the plurality of PDs 243 and the plurality of pixel regions 241 on a plane on which the first substrate 250 is located are alternately distributed (see also FIG. 10, showing the alternating distribution)), and
wherein the cover glass, the upper polarizer, the first substrate, the color filter, and the liquid crystal layer are located on a side of the TFT layer close to a first inner side surface (See FIG. 12: 110, 251, 250, 241, 242 and 230 are located on a side of the TFT layer on 210 close to a first inner side surface (a top inner side surface of the TFT layer)), and the second substrate, and the lower polarizer are located on a side of the TFT layer close to a second inner side surface (See FIGS. 12 and 21: 210 and the lower polarizer in FIG. 21 are located on a side of the TFT layer on 210 close to a second inner side surface (a bottom inner side surface of the TFT layer)).
Bae does not explicitly teach:
The laminated structure including a prism film, a diffuser, and a light guide plate in sequence;
a collimation structure disposed between the cover glass and the TFT layer; and
wherein the prism film, the diffuser, and the light guide plate are located on the side of the TFT layer close to the second inner side surface.
However, in the same field of endeavor, an LCD device having a fingerprint sensor (Weng, paragraph [0001]), Weng teaches:
A laminated structure including a prism film (39), a diffuser (37), and a light guide plate (32) in sequence (See FIG. 9 and paragraph [0038]), 
wherein the prism film, the diffuser, and the light guide plate are located on a side of a TFT layer close to a second inner side surface (See FIG. 9: 39, 37 and 32 are located on a side of a TFT layer (located on TFT substrate 15) close to a second inner side surface (a bottom inner side surface of the TFT layer)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Bae) so the laminated structure includes a prism film, a diffuser, and a light guide plate in sequence, wherein the prism film, the diffuser, and the light guide plate are located on the side of the TFT layer close to the second inner side surface (as taught by Weng). Doing so would allow the backlight to be implemented as a side-entry backlight with uniform light intensity (See Weng, paragraph [0018] and [0038]).
Bae in view of Weng does not explicitly teach:
a collimation structure disposed between the cover glass and the TFT layer.
However, in the same field of endeavor, display technologies (Jia, paragraph [0002]), Jia teaches:
A display screen (FIG. 4A), comprising a collimation structure (400; See paragraph [0038], lines 1-8) disposed between a cover glass (200) and a display panel (See FIG. 4A: 400 is disposed between 200 and the display panel below (as illustrated by the pixel elements 100 of the display panel below 400)).
Bae in view of Weng contained a device which differed from the claimed device by the substitution of preventing the interference of reflected light by using a driving method (See Bae, paragraph [0157]), instead of using a collimation structure disposed between the cover glass and the TFT layer. Jia teaches the substituted element of a collimation structure comprising the claimed structure. Their functions were known in the art to prevent interference. The use of a driving method, as taught by Bae in view of Weng could have been substituted with the claimed collimation structure taught by Jia and the results would have been predictable and resulted in placing the features of collimation structure taught by Jia directly under the cover glass, thereby resulting in it being disposed between the cover glass and the TFT layer. 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Bae in view of Weng) by including a collimation structure disposed between the cover glass and the TFT layer (as taught by Jia). Doing so would filter out interfering light during fingerprint detection (See Jia, paragraph [0038], lines 1-8), without needing to selectively drive light sources (as taught by Bae, paragraph [0157]), where the light-transmitting areas of the filter structures can be narrowed as needed to thereby avoid the thickness of device from being affected due to too large thicknesses of the filter structures while guaranteeing the collimation function thereof (See Jia, paragraph [0038], last six lines).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 11, Bae in view of Weng, and in view further of Jia teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Weng, and in view further of Jia teaches:
The display screen according to claim 9, wherein the collimation structure comprises a plurality of transparent structures (402) and a plurality of non-transparent structures (401) alternately distributed on the collimation structure (See Jia, FIGS. 5A-6, showing how 401 and 402 are alternately distributed on the collimation structure 400), wherein light transmittance of the plurality of transparent structures is greater than a first preset threshold, and light transmittance of the plurality of non-transparent structures is less than a second preset threshold (See Jia, paragraph [0049]: therefore, because the plurality of transparent structures 402 are transparent and the plurality of non-transparent structures 401 are opaque or semitransparent, light transmittance of the plurality of transparent structures is greater than a first preset threshold (greater than zero), and light transmittance of the plurality of non-transparent structures is less than a second preset threshold (less than a maximum transmittance)).
In addition, the same motivation is used as the rejection for claim 9.

Regarding Claim 12, Bae in view of Weng, and in view further of Jia teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Weng, and in view further of Jia teaches:
The display screen according to claim 9, wherein the collimation structure comprises a plurality of cylindrical structures disposed spaced apart from each other on the collimation structure (See Jia, paragraph [0051]: the shape of the light-transmitting areas of 401 are circular. Therefore, as shown in Jia, FIGS. 5C and 5D, a plurality of cylindrical structures (formed by 402) are disposed spaced apart from each other on the collimation structure 400), wherein each cylindrical structure has a straight-through hole (See Jia, FIGS. 5C and 5D: each cylindrical structure 402 has a straight-through hole), and light transmittance of an outer wall of each cylindrical structure is less than a third preset threshold (See Jia, paragraph [0049]: therefore, because the plurality of transparent structures 402 are transparent and the plurality of non-transparent structures 401 are opaque or semitransparent, light transmittance of an outer wall 401 of each cylindrical structure is less than a third preset threshold (less than a maximum transmittance)).
In addition, the same motivation is used as the rejection for claim 9.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Weng, and in view further of Jia as applied to claim 10 above, and further in view of Wu.

Regarding Claim 13, Bae in view of Weng, and in view further of Jia does not explicitly teach:
The display screen according to claim 9, wherein the collimation structure comprises a plurality of ring laminated structures disposed spaced apart from each other on the collimation structure, wherein each ring laminated structure comprises a plurality of rings stacked at a spacing in a thickness direction of the ring laminated structure, thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure, and a material of each ring has a light shielding feature.
However, in the same field of endeavor, display technology (Wu, paragraph [0002]), Wu teaches:
A collimation structure (See paragraph [0029], lines 8-15; See FIGS. 2 and 3, showing the structures forming collimating apertures 50) comprises a plurality of ring laminated structures (See FIG. 3: 12, 13 and 21 correspond to a plurality of ring laminated structures; See paragraph [0032]: since the shape of the openings formed by 12, 13 and 21 are circular, 12, 13 and 21 are rings) disposed spaced apart from each other on the collimation structure (See FIG. 2, showing how apertures 50, which are formed by the ring laminated structures 12, 13 and 21 are spaced apart from each other on the collimation structure), each ring laminated structure comprises a plurality of rings stacked at a spacing in a thickness direction of the ring laminated structure, thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure (See FIG. 3: each ring laminated structure comprises a plurality of rings 12, 13 and 21 stacked at a spacing in a thickness direction (X-direction) of the ring laminated structure, , thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure), and a material of each ring has a light shielding feature (See paragraph [0029], lines 16-26).
Bae in view of Weng, and in view further of Jia contained a device which differed from the claimed device by the substitution of a collimation structure, but without the claimed ring laminated structures. Wu teaches the substituted element of a collimation structure comprising a plurality of ring laminated structures. Their functions were known in the art to collimate light. The collimation structure taught by Bae in view of Weng, and in view further of Jia could have been substituted with the collimation structure comprising a plurality of ring laminated structures taught by Wu and the results would have been predictable and resulted in using rings of light shielding material to form the collimation structure.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Weng, and in view further of Jia as applied to claim 9 above, and further in view of Lee.

Regarding Claim 14, Bae in view of Weng, and in view further of Jia does not explicitly teach:
The display screen according to claim 9, wherein the collimation structure includes a diffractive optical element (DOE) that has a feature of horizontally transmitting light emitted by an external light source emitter and refracting the light upward in the collimation structure, and the external light source emitter is located on a light incident side of the collimation structure.
However, in the same field of endeavor, a display device sensing a fingerprint at a screen (Lee, paragraph [0002]), Lee teaches:
A display screen (FIG. 5) comprising: 
a collimation structure (FIG. 5: CHOE and VHOE; See paragraph [0054]: CHOE converts light so that it has collimation properties) disposed between a cover glass (CP) and a display panel (See FIG. 5: CHOE and VHOE are disposed between CP and DPNL),
wherein the collimation structure includes a diffractive optical element (DOE) (CHOE) that has a feature of transmitting light emitted by an external light source emitter (LS) horizontally within the collimation structure (See FIG. 2, showing how CHOE horizontally transmits light emitted by LS within the structure formed by CHOE and VHOE)  and refracting the light upward in the collimation structure (See paragraph [0052], lines 1-12), and the external light source emitter is located on a light incident side of the collimation structure (See FIG. 5: LS is located on a light incident side of the collimation structure CHOE and VHOE).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Bae in view of Weng, and in view further of Jia) so the collimation structure includes a diffractive optical element (DOE) that has a feature of horizontally transmitting light emitted by an external light source emitter and refracting the light upward in the collimation structure, and the external light source emitter is located on a light incident side of the collimation structure (including the additional structures, as taught by Lee). Doing so would ensure that the light source used for fingerprint sensing is not visible from the outside even if the light is within a visible band (See Lee, paragraph [0061]).

Claims 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20200160023 A1), hereinafter Hu, in view of Weng, and in further view of Jia.

Regarding Claim 15, Hu teaches:
A display screen (FIG. 7), comprising:
a laminated structure including an upper polarizer (30), a first substrate (211), a liquid crystal layer (See paragraph [0090]; See FIG. 7: a liquid crystal layer including 213), a thin film transistor (TFT) layer, and a second substrate in sequence (102) (See paragraph [0076] and FIG. 3: the Examiner is interpreting the structures layered between the substrate 102 in FIG. 3 and 1221 in FIG. 3 as corresponding to a thin film transistor (TFT) layer)); and
a plurality of TFTs (See paragraph [0076]; See FIG. 3: the TFTs included in 124) and a plurality of photo detectors (PDs) (See paragraph [0078] and FIG. 3: the PIN photodiode) disposed at the TFT layer (See FIG. 3, showing the TFTs and PDs disposed at the TFT layer), the plurality of PDs convert detected light into electrical signals (See paragraph [0079]), the plurality of PDs are disposed on a first inner side surface of the TFT layer, the plurality of TFTs are disposed on a second inner side surface of the TFT layer opposite to the first inner side surface, wherein projections of the plurality of PDs and the plurality of TFTs on a first plane are alternately distributed, the first plane is a plane on which the TFT layer is located, and photosensitive sides of the plurality of PDs face a side close to the first inner side surface (See annotated FIG. 3 below: PIN photodiodes in 100 are disposed on a first inner side surface of the TFT layer and the plurality of TFTs are disposed on a second inner side surface of the TFT layer opposite to the first inner side surface, wherein projections of the plurality of PDs and the plurality of TFTs on a first plane are alternately distributed, the first plane is a plane on which the TFT layer is located, and photosensitive sides of the plurality of PDs face a side close to the first inner side surface), and
wherein the upper polarizer, the first substrate, and the liquid crystal layer are located on a side of the TFT layer close to the first inner side surface (See FIG. 7: 30, 211 and 213 are located on a side of the TFT layer close to the first inner side surface (as shown in annotated FIG. 3 below)), and wherein the second substrate is located on a side of the TFT layer close to the second inner side surface (See annotated FIG. 6 below: 102 is located on a side of the TFT layer close to the second inner side surface).

    PNG
    media_image3.png
    631
    881
    media_image3.png
    Greyscale

Hu does not explicitly teach:
The laminated structure including a cover glass, a color filter, a lower polarizer, a prism film, a diffuser, and a light guide plate in sequence,
a collimation structure disposed between the cover glass and the TFT layer; and
wherein the cover glass and the color filter are located on a side of the TFT layer close to the first inner side surface, and wherein the lower polarizer, the prism film, the diffuser, and the light guide plate are located on a side of the TFT layer close to the second inner side surface.
However, in the same field of endeavor, an LCD device having a fingerprint sensor (Weng, paragraph [0001]), Weng teaches:
A laminated structure including a cover glass (11), an upper polarizer (13), a first substrate (14), a color filter (See paragraph [0019]: although a color filter is not explicitly disclosed, it is apparent that the color filter substrate 14 includes a color filter), a liquid crystal layer (See paragraph [0019]), a thin film transistor (TFT) layer (See paragraph [0019]: although a TFT layer is not explicitly disclosed, it is apparent that the TFT substrate 15 includes a TFT layer), a second substrate (15), a lower polarizer (16), a prism film (39), a diffuser (37), and a light guide plate (32) in sequence (See FIG. 9 and paragraph [0038]),
wherein the cover glass (11) and the color filter are located on a side of the TFT layer close to a first inner side surface (See FIG. 9: 11 and the color filter on 14 are located on a side of a TFT layer (located on TFT substrate 15) close to a first inner side surface (a top side surface of the TFT layer)), and wherein the lower polarizer, the prism film, the diffuser, and the light guide plate are located on a side of a TFT layer close to a second inner side surface (See FIG. 9: 16, 39, 37 and 32 are located on a side of a TFT layer (located on TFT substrate 15) close to a second inner side surface (a bottom inner side surface of the TFT layer)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Hu) so the laminated structure includes the additional claimed structures (as taught by Weng). Including the cover glass would serve to protect the underlying structures (See Weng, paragraph [0019]). Including the color filter laminated with the other claimed structure would allow for the display screen taught by Weng to be implemented as an LCD display (See Weng, paragraph [0015]), while still advantageously implementing the PD’s in the TFT layer, as taught by Hu. Including the lower polarizer, prism film, diffuser and light guide plate would allow the backlight to be implemented as a side-entry backlight with uniform light intensity (See Weng, paragraph [0018] and [0038]).
Hu in view of Weng does not explicitly teach:
a collimation structure disposed between the cover glass and the TFT layer.
However, in the same field of endeavor, display technologies (Jia, paragraph [0002]), Jia teaches:
A display screen (FIG. 4A), comprising a collimation structure (400; See paragraph [0038], lines 1-8) disposed between a cover glass (200) and a display panel (See FIG. 4A: 400 is disposed between 200 and the display panel below (as illustrated by the pixel elements 100 of the display panel below 400)).
Hu in view of Weng contained a device which differed from the claimed device by the substitution of preventing the interference of reflected light by using an anti-interference structure (See Hu, paragraph [0070]), instead of using a collimation structure disposed between the cover glass and the TFT layer. Jia teaches the substituted element of a collimation structure comprising the claimed structure. Their functions were known in the art to prevent interference. The use of an anti-interference structure, as taught by Hu in view of Weng could have been substituted with the claimed collimation structure taught by Jia and the results would have been predictable and resulted in placing the features of collimation structure taught by Jia directly under the cover glass, thereby resulting in it being disposed between the cover glass and the TFT layer. 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Hu in view of Weng) by including a collimation structure disposed between the cover glass and the TFT layer (as taught by Jia). Doing so would filter out interfering light during fingerprint detection (See Jia, paragraph [0038], lines 1-8), where the light-transmitting areas of the filter structures can be narrowed as needed to thereby avoid the thickness of device from being affected due to too large thicknesses of the filter structures while guaranteeing the collimation function thereof (See Jia, paragraph [0038], last six lines).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 17, Hu in view of Weng, and in view further of Jia teaches all of the elements of the claimed invention, as stated above. Furthermore, Hu in view of Weng, and in view further of Jia teaches:
The display screen according to claim 15, wherein the collimation structure comprises a plurality of transparent structures (402) and a plurality of non-transparent structures (401) alternately distributed on the collimation structure (See Jia, FIGS. 5A-6, showing how 401 and 402 are alternately distributed on the collimation structure 400), wherein light transmittance of the plurality of transparent structures is greater than a first preset threshold, and light transmittance of the plurality of non-transparent structures is less than a second preset threshold (See Jia, paragraph [0049]: therefore, because the plurality of transparent structures 402 are transparent and the plurality of non-transparent structures 401 are opaque or semitransparent, light transmittance of the plurality of transparent structures is greater than a first preset threshold (greater than zero), and light transmittance of the plurality of non-transparent structures is less than a second preset threshold (less than a maximum transmittance)).
In addition, the same motivation is used as the rejection for claim 15.

Regarding Claim 18, Hu in view of Weng, and in view further of Jia teaches all of the elements of the claimed invention, as stated above. Furthermore, Hu in view of Weng, and in view further of Jia teaches:
The display screen according to claim 15, wherein the collimation structure comprises a plurality of cylindrical structures disposed spaced apart from each other on the collimation structure (See paragraph [0051]: the shape of the light-transmitting areas of 401 are circular. Therefore, as shown in FIGS. 5C and 5D, a plurality of cylindrical structures (formed by 402) are disposed spaced apart from each other on the collimation structure 400), wherein each cylindrical structure has a straight-through hole (See FIGS. 5C and 5D: each cylindrical structure 402 has a straight-through hole), and light transmittance of an outer wall of each cylindrical structure is less than a third preset threshold (See Jia, paragraph [0049]: therefore, because the plurality of transparent structures 402 are transparent and the plurality of non-transparent structures 401 are opaque or semitransparent, light transmittance of an outer wall 401 of each cylindrical structure is less than a third preset threshold (less than a maximum transmittance)).
In addition, the same motivation is used as the rejection for claim 15.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Weng, and in view further of Jia as applied to claim 16 above, and further in view of Wu.

Regarding Claim 19, Hu in view of Weng, and in view further of Jia does not explicitly teach:
The display screen according to claim 15, wherein the collimation structure comprises a plurality of ring laminated structures disposed spaced apart from each other on the collimation structure, wherein each ring laminated structure comprises a plurality of rings stacked at a spacing in a thickness direction of the ring laminated structure, wherein thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure, and a material of each ring has a light shielding feature.
However, in the same field of endeavor, display technology (Wu, paragraph [0002]), Wu teaches:
A collimation structure (See paragraph [0029], lines 8-15; See FIGS. 2 and 3, showing the structures forming collimating apertures 50) comprises a plurality of ring laminated structures (See FIG. 3: 12, 13 and 21 correspond to a plurality of ring laminated structures; See paragraph [0032]: since the shape of the openings formed by 12, 13 and 21 are circular, 12, 13 and 21 are rings) disposed spaced apart from each other on the collimation structure (See FIG. 2, showing how apertures 50, which are formed by the ring laminated structures 12, 13 and 21 are spaced apart from each other on the collimation structure), each ring laminated structure comprises a plurality of rings stacked at a spacing in a thickness direction of the ring laminated structure, thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure (See FIG. 3: each ring laminated structure comprises a plurality of rings 12, 13 and 21 stacked at a spacing in a thickness direction (X-direction) of the ring laminated structure, , thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure), and a material of each ring has a light shielding feature (See paragraph [0029], lines 16-26).
Hu in view of Weng, and in view further of Jia contained a device which differed from the claimed device by the substitution of a collimation structure, but without the claimed ring laminated structures. Wu teaches the substituted element of a collimation structure comprising a plurality of ring laminated structures. Their functions were known in the art to collimate light. The collimation structure taught by Hu in view of Weng, and in view further of Jia could have been substituted with the collimation structure comprising a plurality of ring laminated structures taught by Wu and the results would have been predictable and resulted in using rings of light shielding material to form the collimation structure.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Weng, and in view further of Jia as applied to claim 15 above, and further in view of Lee.

Regarding Claim 20, Hu in view of Weng, and in view further of Jia does not explicitly teach:
The display screen according to claim 15, further comprising a collimation structure disposed between the cover glass and the upper polarizer, wherein the collimation structure includes a diffractive optical element (DOE) that has a feature of horizontally transmitting light emitted by an external light source emitter and refracting the light upward in the collimation structure, and the external light source emitteris located on a light incident side of the collimation structure.
However, in the same field of endeavor, a display device sensing a fingerprint at a screen (Lee, paragraph [0002]), Lee teaches:
A display screen (FIG. 5) comprising: 
a collimation structure (FIG. 5: CHOE and VHOE; See paragraph [0054]: CHOE converts light so that it has collimation properties) disposed between a cover glass (CP) and a display panel (See FIG. 5: CHOE and VHOE are disposed between CP and DPNL),
wherein the collimation structure includes a diffractive optical element (DOE) (CHOE) that has a feature of transmitting light emitted by an external light source emitter (LS) horizontally within the collimation structure (See FIG. 2, showing how CHOE horizontally transmits light emitted by LS within the structure formed by CHOE and VHOE)  and refracting the light upward in the collimation structure (See paragraph [0052], lines 1-12), and the external light source emitter is located on a light incident side of the collimation structure (See FIG. 5: LS is located on a light incident side of the collimation structure CHOE and VHOE).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Hu in view of Weng, and in view further of Jia) so the collimation structure includes a diffractive optical element (DOE) that has a feature of horizontally transmitting light emitted by an external light source emitter and refracting the light upward in the collimation structure, and the external light source emitter is located on a light incident side of the collimation structure (including the additional structures, as taught by Lee). Doing so would ensure that the light source used for fingerprint sensing is not visible from the outside even if the light is within a visible band (See Lee, paragraph [0061]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee as applied to claim 7 above, and further in view of Wei et al. (US 20210141274 A1), hereinafter Wei.

Regarding Claim 21, Xu in view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu in view of Lee teaches:
The display screen according to claim 7, 
wherein the light emitted by the external light source emitter transmits horizontally between the DOE and the TFT layer (See Lee, FIG. 2: light is transmitted horizontally between CHOE and the display panel DPNL; Therefore, as combined with Xu, the light emitted by the external light source emitter transmits horizontally between the DOE and the TFT layer included in the display panel).
Xu in view of Lee does not explicitly teach (see elements emphasized in italics):
wherein the DOE comprises a periodic arrayed waveguide grating structure having a diffraction grating feature, and
wherein the light emitted by the external light source emitter transmits horizontally between the periodic arrayed waveguide grating structure and the TFT layer.
However, in the same field of endeavor, fingerprint recognition technology (Wei, paragraph [0002]), Wei teaches:
	wherein a diffractive optical element (DOE) (33-35) comprises a periodic arrayed waveguide grating structure having a diffraction grating feature (See FIGS. 4-6; See paragraph [0151], last fifteen lines and paragraph [0153], lines 1-11), and
	wherein light emitted by an external light source emitter (FIG. 3: 7) transmits horizontally between the periodic arrayed waveguide grating structure and a display panel (5) (See FIGS. 3 and 6: light emitted by 7 transmits horizontally between the periodic arrayed waveguide grating structure 33-35 and a display panel 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Xu in view of Lee) so the DOE comprises a periodic arrayed waveguide grating structure having a diffraction grating feature, and the light emitted by the external light source emitter transmits horizontally between the periodic arrayed waveguide grating structure and the TFT layer (as taught by Wei). Doing so would enable light to be restricted by the grating, so that  an optical image formed by the reflected light entering the sensor directly corresponds to a to-be-detected pattern (such as a fingerprint or a palm print) (See Wei, paragraph [0162]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Weng, in view further of Jia, and in further view of Lee as applied to claim 14 above, and further in view of Wei.

Regarding Claim 22, Bae in view of Weng, in view further of Jia, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Weng, in view further of Jia, and in further view of Lee teaches:
The display screen according to claim 14,
wherein the light emitted by the external light source emitter transmits horizontally between the DOE and the TFT layer (See Lee, FIG. 2: light is transmitted horizontally between CHOE and the display panel DPNL; Therefore, as combined with Xu, the light emitted by the external light source emitter transmits horizontally between the DOE and the TFT layer included in the display panel).
Bae in view of Weng, in view further of Jia, and in further view of Lee does not explicitly teach (see elements emphasized in italics):
wherein the DOE comprises a periodic arrayed waveguide grating structure having a diffraction grating feature, and
wherein the light emitted by the external light source emitter transmits horizontally between the periodic arrayed waveguide grating structure and the TFT layer.
However, in the same field of endeavor, fingerprint recognition technology (Wei, paragraph [0002]), Wei teaches:
	wherein a diffractive optical element (DOE) (33-35) comprises a periodic arrayed waveguide grating structure having a diffraction grating feature (See FIGS. 4-6; See paragraph [0151], last fifteen lines and paragraph [0153], lines 1-11), and
	wherein light emitted by an external light source emitter (FIG. 3: 7) transmits horizontally between the periodic arrayed waveguide grating structure and a display panel (5) (See FIGS. 3 and 6: light emitted by 7 transmits horizontally between the periodic arrayed waveguide grating structure 33-35 and a display panel 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Bae in view of Weng, in view further of Jia, and in further view of Lee) so the DOE comprises a periodic arrayed waveguide grating structure having a diffraction grating feature, and the light emitted by the external light source emitter transmits horizontally between the periodic arrayed waveguide grating structure and the TFT layer (as taught by Wei). Doing so would enable light to be restricted by the grating, so that an optical image formed by the reflected light entering the sensor directly corresponds to a to-be-detected pattern (such as a fingerprint or a palm print) (See Wei, paragraph [0162]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Weng, in view further of Jia, and in further view of Lee as applied to claim 20 above, and further in view of Wei.

Regarding Claim 23, Hu in view of Weng, in view further of Jia, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Weng, in view further of Jia, and in further view of Lee teaches:
The display screen according to claim 20,
wherein the light emitted by the external light source emitter transmits horizontally between the DOE and the TFT layer (See Lee, FIG. 2: light is transmitted horizontally between CHOE and the display panel DPNL; Therefore, as combined with Xu, the light emitted by the external light source emitter transmits horizontally between the DOE and the TFT layer included in the display panel).
Hu in view of Weng, in view further of Jia, and in further view of Lee does not explicitly teach (see elements emphasized in italics):
wherein the DOE comprises a periodic arrayed waveguide grating structure having a diffraction grating feature, and
wherein the light emitted by the external light source emitter transmits horizontally between the periodic arrayed waveguide grating structure and the TFT layer.
However, in the same field of endeavor, fingerprint recognition technology (Wei, paragraph [0002]), Wei teaches:
	wherein a diffractive optical element (DOE) (33-35) comprises a periodic arrayed waveguide grating structure having a diffraction grating feature (See FIGS. 4-6; See paragraph [0151], last fifteen lines and paragraph [0153], lines 1-11), and
	wherein light emitted by an external light source emitter (FIG. 3: 7) transmits horizontally between the periodic arrayed waveguide grating structure and a display panel (5) (See FIGS. 3 and 6: light emitted by 7 transmits horizontally between the periodic arrayed waveguide grating structure 33-35 and a display panel 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Hu in view of Weng, in view further of Jia, and in further view of Lee) so the DOE comprises a periodic arrayed waveguide grating structure having a diffraction grating feature, and the light emitted by the external light source emitter transmits horizontally between the periodic arrayed waveguide grating structure and the TFT layer (as taught by Wei). Doing so would enable light to be restricted by the grating, so that an optical image formed by the reflected light entering the sensor directly corresponds to a to-be-detected pattern (such as a fingerprint or a palm print) (See Wei, paragraph [0162]).

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
	Applicant argues (Remarks, pages 9-12) that the amended limitations of claim 1 are not taught by the combination of Xu and Jia. These arguments are respectfully moot because, as discussed in the above rejections, Lee is relied upon to teach the amended limitations. Nonetheless, in order to address Applicant’s arguments as they apply to dependent claims 4-6, in which Jia is relied upon, the Examiner respectfully disagrees. In particular, Applicant argues that because Xu already addresses the problem solved by the introduction of the collimation structure taught by Jia, one of ordinary skill in the art would not be motivated to combine the two references. The Examiner respectfully disagrees. In particular, as discussed in the above rejections, the combination of Xu in view of Lee with Jia is supported by the KSR rationale of simple substitution of one known element for another to obtain predictable results (See MPEP 2143 I. A.). Furthermore, as discussed in the above rejections, although Jia’s structure reduces interference, it provides a distinct advantage in that it does not require a method of driving select light sources in order to achieve this same effect. Therefore, Jia does not provide an irrelevant or unneeded advantage because the particular manner in which Jia achieves the disclosed effect can be seen as advantageous to that provided by Xu because it allows for all of the light sources to be driven while still achieving the same effect. Therefore, the Examiner submits that one of ordinary skill in the art would be motivated to modify Xu in view of Lee to provide the claimed features.
	Applicant argues (Remarks, page 13) that the amended limitations of claim 9 are not taught by the combination of Bae and Jia. Specifically, Applicant argues that because Bae already addresses the problem solved by the introduction of the collimation structure taught by Jia, one of ordinary skill in the art would not be motivated to combine the two references. The Examiner respectfully disagrees. In particular, as discussed in the above rejections, the combination of Bae in view of Weng with Jia is supported by the KSR rationale of simple substitution of one known element for another to obtain predictable results (See MPEP 2143 I. A.). Furthermore, as discussed in the above rejections, although Jia’s structure reduces interference, it provides a distinct advantage in that it does not require a method of driving select light sources in order to achieve this same effect. Therefore, Jia does not provide an irrelevant or unneeded advantage because the particular manner in which Jia achieves the disclosed effect can be seen as advantageous to that provided by Bae because it allows for all of the light sources to be driven while still achieving the same effect. Therefore, the Examiner submits that one of ordinary skill in the art would be motivated to modify Bae in view of Weng to provide the claimed features.
	Applicant argues (Remarks, pages 13-15) that the amended limitations of claim 15 are not taught by the combination of Hu and Jia. Specifically, Applicant argues that because Hu already addresses the problem solved by the introduction of the collimation structure taught by Jia, one of ordinary skill in the art would not be motivated to combine the two references. The Examiner respectfully disagrees. In particular, as discussed in the above rejections, the combination of Hu in view of Weng with Jia is supported by the KSR rationale of simple substitution of one known element for another to obtain predictable results (See MPEP 2143 I. A.). Furthermore, as discussed in the above rejections, although Jia’s structure reduces interference, it provides a distinct advantage in that light-transmitting areas of the filter structures can be narrowed as needed to thereby avoid the thickness of device from being affected due to too large thicknesses of the filter structures while guaranteeing the collimation function thereof (See Jia, paragraph [0038], last six lines). Therefore, Jia does not provide an irrelevant or unneeded advantage because the particular manner in which Jia achieves the disclosed effect can be seen as advantageous to that provided by Hu because can be designed to reduce a thickness of the device while still achieving the same effect. Therefore, the Examiner submits that one of ordinary skill in the art would be motivated to modify Hu in view of Weng to provide the claimed features.
Applicant argues (Remarks, page 16) that Lee does not teach the amended limitation of dependent claim 7, stating: “As highlighted above, Lee describes a solution in which light travels "within the transparent substrate CP." In sharp contrast, claim 7 has been amended to recite that the collimation structure includes "a diffractive optical element (DOE) that has a feature of transmitting light emitted by an external light source emitter horizontally within the collimation structure"”. The Examiner respectfully disagrees that the limitations of claim 7 are differentiated from the teachings of Lee. In particular, Lee teaches: a diffractive optical element (DOE) (CHOE) that has a feature of transmitting light emitted by an external light source emitter (LS) horizontally within the collimation structure (See FIG. 2, showing how CHOE horizontally transmits light emitted by LS within the structure formed by CHOE and VHOE). To elaborate, FIG. 2, shows light being transmitted by CHOE at an oblique angle, and therefore is travelling horizontally, as well as vertically within the collimation structure. Therefore, the Examiner respectfully submits that the limitations of claim 7 and corresponding claims 14 and 20 are taught by Lee, as discussed in the above rejections.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	CARVER; JOHN F. (US-20120321149-A1): pertinent for its teaching of a fingerprint sensing device with a diffractive element (See FIG. 5 and paragraph [0044]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692